
	
		I
		111th CONGRESS
		1st Session
		H. R. 3103
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Moran of Kansas
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To revise certain requirements relating to the Department
		  of Veterans Affairs pilot program of enhanced contract care authority for
		  health care needs of veterans in highly rural areas.
	
	
		1.Revision of certain
			 requirements for the pilot program of enhanced contract care authority for
			 health care needs of veterans in highly rural areasSubsection (b) of section 403 of the
			 Veterans’ Mental Health and Other Care Improvements Act of 2008 (Public Law
			 110-387; 38 U.S.C. 1703 note) is amended to read as follows:
			
				(b)Covered
				veteransFor purposes of the
				pilot program under this section, a covered veteran is any veteran who—
					(1)is—
						(A)enrolled in the
				system of patient enrollment established under section 1705(a) of title 38,
				United States Code, as of the date of the commencement of the pilot program
				under subsection (a)(2); or
						(B)eligible for
				health care under section 1710(e)(3)(C) of title 38, United States Code;
				and
						(2)resides in a
				location that is—
						(A)more than 60 minutes’ driving distance, as
				determined by the Secretary, from the nearest Department health care facility
				providing primary care services, in the case of a veteran seeking such
				services;
						(B)more than 120 minutes’ driving distance, as
				determined by the Secretary, from the nearest Department health care facility
				providing acute hospital care, in the case of a veteran seeking such care;
				and
						(C)more than 240 minutes’ driving distance, as
				determined by the Secretary, from the nearest Department health care facility
				providing tertiary care, in the case of a veteran seeking such
				care.
						.
		
